The Court,
Wattes, Bay, and Trezevant, Justices,
[Brevard J,, had been retained in the cause while at the bar, and there,fore gave no opinion,]
refused the motion. 1st, Because although the exemplification was slovenly, and liable to some suspicion, yet it appeared to, be authentic, and was sufficiently full. 2d. Because although the question of identity might very properly have been made at the trial, yet it was a question for the jury to decide and there was evidence which might authorize their decision.